 



Exhibit 10.2
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is entered into this 18th day of
May, 2006 but effective as of the 1st day of April, 2006 (the “Effective Date”),
among the Company, as hereinafter defined, and Christopher L. Martin
(“Executive”). As used herein, the “Company” or “HCC” shall mean HCC Insurance
Holdings, Inc., a Delaware corporation. Executive and the Company are sometimes
collectively referred to herein as the “Parties” and individually as a “Party.”
RECITALS:
     WHEREAS, Executive is to be employed as an officer or key employee of the
Company;
     WHEREAS, it is the desire of the Company to engage Executive as an officer
or key employee of the Company; and
     WHEREAS, Executive is desirous of being employed by the Company on the
terms herein provided.
     WHEREAS, Executive and the Company have previously entered into that
certain employment agreement effective as of January 1, 2003 (the “2003
Agreement”), which 2003 Agreement is to be terminated and replaced herewith.
     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties agree as follows:
AGREEMENT
     1. Term. Effective as of the Effective Date, the Company hereby employs
Executive, and Executive hereby accepts such employment, on the terms and
conditions set forth herein, for the period (the “Term”) commencing on the
Effective Date and expiring at 11:59 p.m. on December 31, 2008 (unless sooner
terminated as hereinafter set forth).
     2. Duties.
          (a) Duties as Executive of the Company. Executive shall, subject to
the supervision of the Chief Executive Officer of the Company (the “CEO”) or
such other person designated by the CEO, act as the Executive Vice President and
General Counsel of the Company in the ordinary course of its business with all
such powers with respect to such management and control as may be reasonably
incident to such responsibilities. During normal business hours, Executive shall
devote his full time and attention to diligently attending to the business of
the Company. During the Term, Executive shall not directly or indirectly render
any services of a business, commercial, or professional nature to any other
person, firm, corporation, or organization, whether for compensation or
otherwise, without the prior written consent of the CEO. However, Executive
shall have the right to engage in such activities as may be appropriate in order
to manage his personal investments and in educational, charitable and
philanthropic activities so long as such activities do not materially interfere
or conflict with the performance of his duties to the Company

1



--------------------------------------------------------------------------------



 



hereunder. The conduct of such activity shall not be deemed to materially
interfere or conflict with Executive’s performance of his duties until Executive
has been notified in writing thereof and given a reasonable period in which to
cure the same.
          (b) Other Duties.
          (1) If elected, Executive agrees to serve as a member of such
managerial committees of the Company and of any of its direct or indirect
parents or subsidiaries (collectively, “Affiliates”) and in one or more
executive offices of any of the Company’s Affiliates, provided Executive is
indemnified for serving in any and all such capacities in a manner acceptable to
the Company and Executive. If elected, Executive agrees that he shall not be
entitled to receive any compensation for serving as a director of the Company,
or in any capacities for the Company or the Company’s Affiliates other than the
compensation to be paid to Executive by the Company pursuant to this Agreement.
          (2) Executive acknowledges and agrees that he has read and considered
the written business policies and procedures of the Company as posted on the
Company’s intranet and that he will abide by such policies and procedures
throughout the term of his employment with the Company. Executive further agrees
that he will familiarize himself with any amendments to the policies and
procedures and that he will abide by such policies and procedures as they may
change from time to time.
     3. Compensation and Related Matters.
          (a) Base Salary. Executive shall receive an initial base salary paid
by the Company of $275,000 per year for the period from the Effective Date
through December 31, 2006; $285,000 for the calendar year beginning January 1,
2007; and $295,000 for the calendar year beginning January 1, 2008. At the sole
discretion of HCC, the base salary may be increased. For purposes of this
Agreement, “Base Salary” shall mean Executive’s initial base salary or, if
increased, then the increased base salary. The Base Salary shall be paid in
substantially equal semi-monthly installments.
          (b) Bonus Plan. Executive shall be eligible to receive, in addition to
the Base Salary, an annual cash and/or stock bonus payment in an amount, which
may be zero, to be determined at the sole discretion of the Chief Executive
Officer of the Company or such other person in accordance with the Company’s
policies.
          (c) Expenses. During the Term, Executive shall be entitled to receive
prompt reimbursement for all reasonable expenses incurred by him (in accordance
with the policies and procedures established by the Company) in performing
services hereunder, provided that Executive properly accounts therefor in
accordance with Company policy.
          (d) Other Benefits. Executive shall be entitled to participate in or
receive benefits (“Other Benefits”) under any compensation, employee benefit
plan, or other arrangement made generally available by the Company, subject to
and on a basis consistent with the terms, conditions, and overall administration
of such plan or arrangement. Nothing paid to Executive under

2



--------------------------------------------------------------------------------



 



any plan or arrangement presently in effect or made available in the future
shall be deemed to be in lieu of the Base Salary payable to Executive pursuant
to paragraph (a) of this Section 3.
          (e) Vacations. Executive shall be entitled to 20 days paid vacation
per year during the Basic Term. There shall be no carryover of unused vacation
from year to year. For purposes of this Paragraph, weekends shall not count as
vacation days, and Executive shall also be entitled to all paid holidays and
personal days given by the Company to its senior executive officers.
          (f) Perquisites. Executive shall be entitled to receive the
perquisites provided for on Appendix 1 hereof.
          (g) Proration. Expect with respect to the Bonus payable hereunder, any
payments or benefits payable to Executive hereunder in respect of any calendar
year during which Executive is employed by the Company for less than the entire
year, unless otherwise provided in the applicable plan or arrangement, shall be
prorated in accordance with the number of days in such calendar year during
which he is so employed. Notwithstanding the foregoing, any payments pursuant to
Sections 4(c) or 4(d) this Agreement shall not be subject to proration.
     4. Termination.
          (a) Definitions.
          (1) “Cause” shall mean:
          (i) Material dishonesty which is not the result of an inadvertent or
innocent mistake of Executive with respect to the Company or any of its
Affiliates;
          (ii) Willful misfeasance or nonfeasance of duty by Executive;
          (iii) Violation by Executive of any material term of this Agreement;
or
          (iv) Conviction of Executive of any crime other than a vehicular
offense that could reflect in some fashion unfavorably upon the Company or its
Affiliates.
Executive may not be terminated for Cause unless and until there has been
delivered to Executive written notice from the CEO supplying the particulars of
his acts or omissions that the HCC Board of Directors believes constitute Cause,
a reasonable period of time (not less than 30 days) has been given to Executive
after such notice to either cure the same or to meet with the CEO with his
attorney if so desired by Executive, and following which the CEO reaffirms the
previous decision of the HCC Board of Directors.
          (2) A “Disability” shall mean the absence of Executive from
Executive’s duties with the Company on a full-time basis for 180 consecutive
days, or 180 days in a 365-day period, as a result of incapacity due to mental
or physical illness which results in Executive being unable to perform the
essential functions of his position, with or without reasonable accommodation.

3



--------------------------------------------------------------------------------



 



          (3) A “Good Reason” shall mean any of the following (without
Executive’s express written consent):
          (i) The taking of any action by the Company that would adversely
affect Executive’s participation in, or materially reduce Executive’s benefits
under, any employee benefit plan, unless such failure or such taking of any
action adversely affects persons similarly situated in the Company generally;
          (ii) Executive’s involuntary relocation to any place, other than the
executive offices as a result of the Company relocating its executive offices,
exceeding a distance of 50 miles from the place of Executive’s normal place of
employment on the Effective Date, except for reasonably required travel by
Executive on the Company’s business;
          (iii) Any material breach by the Company of any material provision of
this Agreement; or
          (iv) Any failure by the Company to obtain the assumption and
performance of this Agreement by any successor (by merger, consolidation, or
otherwise) or assign of the Company.
However, Good Reason shall exist with respect to an above specified matter only
if such matter is not corrected, or begun to be corrected, by the Company within
30 days after the Company’s receipt of written notice of such matter from
Executive. In no event shall a termination by Executive occurring more than
90 days following the date of the event described be a termination for Good
Reason due to such event, whether that event is corrected or not.
          (4) “Termination Date” shall mean the date Executive terminates or is
terminated for any reason pursuant to this Agreement.
          (b) Termination Without Cause or for Good Reason: Benefits. In the
event there is a termination by the Company without Cause or if Executive
Terminates for Good Reason (a “Termination Event”), this Agreement shall
terminate and Executive shall be entitled to the following severance benefits:
          (1) For the remainder of the Term, after the Termination Date, Base
Salary (as defined in Section 3(a)), at the rate in effect immediately prior to
the Termination Event, payable at the Company’s sole election, either (i) at the
same intervals as Executive was previously being compensated, until the end of
the Term, or (ii) within 30 days after the Termination Date in a lump sum,
appropriately discounted to take into consideration the lump sum early payment;
          (2) All accrued Bonus compensation, unreimbursed expenses and Other
Benefits through the Termination Date. Such amounts shall be paid to Executive
in a lump sum in cash within 30 days after the Termination Date; and

4



--------------------------------------------------------------------------------



 



          (3) Executive shall be free to accept other employment during such
period, and other than as set forth herein, there shall be no offset of any
employment compensation earned by Executive in such other employment during such
period against payments due Executive under this Section 4, and there shall be
no offset in any compensation received from such other employment against the
Base Salary set forth above, unless the Executive is employed in a position of
competing with the Company as described in Section 5 below.
          (c) Termination In Event of Death: Benefits. If Executive’s employment
is terminated by reason of Executive’s death during the Term, this Agreement
shall terminate without further obligation to Executive’s legal representatives
under this Agreement, other than for payment of all accrued Base Salary,
unreimbursed expenses, and the timely payment or provision of Other Benefits
through the date of death and the amount of any Bonus relating to a prior year
unpaid as of the date of death. Such amounts shall be paid to Executive’s estate
or beneficiary, as applicable, in a lump sum in cash within 90 days after the
date of death.
          (d) Termination In Event of Disability: Benefits. If Executive’s
employment is terminated by reason of Executive’s Disability during the Term,
this Agreement shall terminate but the Company shall pay the Executive the
amount of any Bonus relating to a prior year unpaid as of the date of disability
and continue to pay the Base Salary for a period of three months and thereafter
shall make such additional payment for the Term, so that the after tax effect of
Executive’s Base Salary compensation is the same as before the Disability with
such additional payment, reduced by any long-term disability insurance proceeds
received by Executive from policies obtained or paid for by the Company.
Executive shall not be entitled to any subsequent Bonuses.
          (e) Voluntary Termination by Executive and Termination for Cause:
Benefits. Executive may terminate his employment with the Company by giving
written notice of his intent and stating an effective Termination Date at least
90 days after the date of such notice; provided, however, that the Company may
accelerate such effective date by paying Executive through the proposed
Termination Date (but not to exceed 90 days) and vesting any stock options that
would have vested prior to the proposed Termination Date but for such
acceleration by the Company. Upon such a termination by Executive or upon
termination for Cause by the Company, this Agreement shall terminate and the
Company shall pay to Executive all accrued Base Salary compensation,
unreimbursed expenses and Other Benefits through the Termination Date. Such
amounts shall be paid to Executive in a lump sum in cash within 60 days after
the Termination Date. Executive shall have no entitlement to any unpaid Bonus.
          (f) Director Positions. Executive agrees that upon termination of
employment, for any reason, at the request of the Chairman of the Board,
Executive will immediately tender his resignation from any and all Board
positions held with the Company and/or any of its Affiliates.
     5. Non-Competition, Non-Solicitation and Confidentiality. At the inception
of this employment relationship, and continuing on an ongoing basis, the Company
agrees to give Executive access to Confidential Information (including, without
limitation, Confidential Information, as defined below, of the Company’s
Affiliates) that Executive has not had access to or knowledge of before the
execution of this Agreement. At the time this Agreement is made, the Company
agrees to provide Executive with initial and ongoing Specialized Training, which

5



--------------------------------------------------------------------------------



 



Executive has not had access to or knowledge of before the execution of this
Agreement. “Specialized Training” includes the training the Company provides to
its employees that is unique to its business and enhances Executive’s ability to
perform Executive’s job duties effectively. Specialized Training includes,
without limitation, orientation training; sales methods/techniques training;
operation methods training; and computer and systems training.
          (a) Non-Competition During Employment. Executive agrees that, in
consideration for the Company’s promise to provide Executive with Confidential
Information and Specialized Training, during the Term, he will not compete with
the Company by engaging in the conception, design, development, production,
marketing, or servicing of any product or service that is substantially similar
to the products or services which the Company provides, and that he will not
work for, in any capacity, assist, or become affiliated with as an owner,
partner, etc., either directly or indirectly, any individual or business which
offers or performs services, or offers or provides products substantially
similar to the services and products provided by Company; provided, however,
Executive shall not be prevented from owning no more than 2% of any company
whose stock is publicly traded.
          (b) Conflicts of Interest. Executive agrees that during the Term, he
will not engage, either directly or indirectly, in any activity (a “Conflict of
Interest”) that might adversely affect the Company or its Affiliates, including
ownership of a material interest in any supplier, contractor, distributor,
subcontractor, customer or other entity with which the Company does business or
accepting any material payment, service, loan, gift, trip, entertainment, or
other favor from a supplier, contractor, distributor, subcontractor, customer or
other entity with which the Company does business, and that Executive will
promptly inform the CEO as to each offer received by Executive to engage in any
such activity. Executive further agrees to disclose to the Company any other
facts of which Executive becomes aware which in Executive’s good faith judgment
could reasonably be expected to involve or give rise to a Conflict of Interest
or potential Conflict of Interest.
          (c) Non-Competition After Termination. Executive agrees that in order
to protect the Company’s Confidential Information, it is necessary to enter into
the following restrictive covenant, which is ancillary to the enforceable
promises between the Company and Executive otherwise contained in this
Agreement. Executive agrees that Executive shall not, at any time during the
Restricted Period (as hereinafter defined), within any of the markets in which
the Company has sold products or services or formulated a plan to sell products
or services into a market during the last 12 months of Executive’s employ or
which the Company enters into within three months thereafter, engage in or
contribute Executive’s knowledge to any work which is competitive with or
similar to a product, process, apparatus, service, or development on which
Executive worked or with respect to which Executive had access to Confidential
Information or Specialized Training while employed by the Company. It is
understood that the geographical area set forth in this covenant is divisible so
that if this clause is invalid or unenforceable in an included geographic area,
that area is severable and the clause remains in effect for the remaining
included geographic areas in which the clause is valid. For the purpose of this
Agreement, “Restricted Period” means a period of 12 months after termination of
Executive’s employment with the Company. The Restricted Period shall commence at
the time Executive ceases to be a full-time employee of the Company.

6



--------------------------------------------------------------------------------



 



          (d) Confidential Information. Executive agrees that he will not,
except as the Company may otherwise consent or direct in writing, reveal or
disclose, sell, use, lecture upon, publish or otherwise disclose to any third
party any Confidential Information or proprietary information of the Company, or
authorize anyone else to do these things at any time either during or subsequent
to his employment with the Company. This Paragraph shall continue in full force
and effect after termination of Executive’s employment and after the termination
of this Agreement. Executive’s obligations under this Paragraph with respect to
any specific Confidential Information and proprietary information shall cease
when that specific portion of the Confidential Information and proprietary
information becomes publicly known, in its entirety and without combining
portions of such information obtained separately. It is understood that such
Confidential Information and proprietary information of the Company include
matters that Executive conceives or develops, as well as matters Executive
learns from other employees of the Company. “Confidential Information” is
defined to include information: (1) disclosed to or known by Executive as a
consequence of or through his employment with the Company; (2) not generally
known outside the Company; and (3) that relates to any aspect of the Company or
its business, finances, operation plans, budgets, research, or strategic
development. “Confidential Information” includes, but is not limited to, the
Company’s trade secrets, proprietary information, financial documents, long
range plans, customer lists, employer compensation, marketing strategy, data
bases, costing data, computer software developed by the Company, investments
made by the Company, and any information provided to the Company by a third
party under restrictions against disclosure or use by the Company or others.
          (e) Non-Solicitation. To protect the Company’s Confidential
Information, and in the event of Executive’s termination of employment for any
reason whatsoever, whether by Executive or the Company, it is necessary to enter
into the following restrictive covenant, which is ancillary to the enforceable
promises between the Company and Executive otherwise contained in this
Agreement. Executive covenants and agrees that during Executive’s employment and
for a period of 24 months from the date of termination of Executive’s employment
for any reason hereunder (the “Non-Solicitation Period”), Executive will not,
directly or indirectly, either individually or as a principal, partner, agent,
consultant, contractor, employee or as a director or officer of any corporation
or association, or in any other manner or capacity whatsoever, except on behalf
of the Company, solicit business, or attempt to solicit business, and products
or services competitive with products or services sold by the Company, from the
Company’s clients or customers, or those individuals or entities with whom the
Company did business during Executive’s employment, including, without
limitation, the Company’s prospective or potential customers or clients.
Executive further agrees that during Executive’s employment and for the
Non-Solicitation Period, Executive will not, either directly or indirectly, or
by acting in concert with others, solicit or influence any Company employee to
leave the Company’s employment.
          (f) Return of Documents, Equipment, Etc. All writings, records, and
other documents and things comprising, containing, describing, discussing,
explaining, or evidencing any Confidential Information, and all equipment,
components, parts, tools, and the like in Executive’s custody or possession that
have been obtained or prepared in the course of Executive’s employment with the
Company shall be the exclusive property of the Company, shall not be copied
and/or removed from the premises of the Company, except in pursuit of the
business of the Company, and

7



--------------------------------------------------------------------------------



 



shall be delivered to the Company, without Executive retaining any copies, upon
notification of the termination of Executive’s employment or at any other time
requested by the Company. The Company shall have the right to retain, access,
and inspect all property of Executive of any kind in the office, work area, and
on the premises of the Company upon termination of Executive’s employment and at
any time during employment by the Company to ensure compliance with the terms of
this Agreement.
          (g) Reaffirm Obligations. Upon termination of Executive’s employment
with the Company, Executive, if requested by Company, shall reaffirm in writing
Executive’s recognition of the importance of maintaining the confidentiality of
the Company’s Confidential Information and proprietary information, and reaffirm
any other obligations set forth in this Agreement.
          (h) Prior Disclosure. Executive represents and warrants that Executive
has not used or disclosed any Confidential Information he may have obtained from
the Company prior to signing this Agreement, in any way inconsistent with the
provisions of this Agreement.
          (i) No Previous Restrictive Agreements. Executive represents that,
except as disclosed in writing to the Company, Executive is not bound by the
terms of any agreement with any previous employer or other party to refrain from
using or disclosing any trade secret or confidential or proprietary information
in the course of Executive’s employment by the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or any other party. Executive further represents that Executive’s performance of
all the terms of this Agreement and Executive’s work duties for the Company does
not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by Executive in confidence or in trust
prior to Executive’s employment with the Company, and Executive will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or other
party.
          (j) Breach. Executive agrees that any breach of Sections 5(a) through
(f) above cannot be remedied solely by money damages, and that in addition to
any other remedies Company may have, Company is entitled to obtain injunctive
relief against Executive. Nothing herein, however, shall be construed as
limiting the Company’s right to pursue any other available remedy at law or in
equity, including recovery of damages and termination of this Agreement and/or
any termination or offset against any payments that may be due pursuant to this
Agreement.
          (k) Right to Enter Agreement; Payment of Loans. Executive represents
and covenants to the Company that he has full power and authority to enter into
this Agreement and that the execution of this Agreement will not breach or
constitute a default of any other agreement or contract to which he is a party
or by which he is bound. Executive further acknowledges that he has repaid all
outstanding loans from the Company prior to entering into this Agreement.
          (l) Enforceability. The agreements contained in this Section 5 are
independent of the other agreements contained herein. Accordingly, failure of
the Company to comply with any of its obligations outside of this Section do not
excuse Executive from complying with the agreements contained herein.

8



--------------------------------------------------------------------------------



 



          (m) Survivability. The agreements contained in this Section 5 shall
survive the termination of this Agreement for any reason.
          (n) Reformation. If a court concludes that any time period or the
geographic area specified in Sections 5(c) or (e) of this Agreement are
unenforceable, then the time period will be reduced by the number of months, or
the geographic area will be reduced by the elimination of the overbroad portion,
or both, so that the restrictions may be enforced in the geographic area and for
the time to the fullest extent permitted by law.
     6. Assignment. This Agreement cannot be assigned by Executive. The Company
may assign this Agreement only to a successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and assets of the Company provided such successor expressly agrees in
writing reasonably satisfactory to Executive to assume and perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession and assignment had taken place.
Failure of the Company to obtain such written agreement prior to the
effectiveness of any such succession shall be a material breach of this
Agreement.
     7. Binding Agreement. Executive understands that his obligations under this
Agreement are binding upon Executive’s heirs, successors, personal
representatives, and legal representatives.
     8. Notices. All notices pursuant to this Agreement shall be in writing and
sent certified mail, return receipt requested, addressed as set forth below, or
by delivering the same in person to such party, or by transmission by facsimile
to the number set forth below (which shall not constitute notice). Notice
deposited in the United States Mail, mailed in the manner described hereinabove,
shall be effective upon deposit. Notice given in any other manner shall be
effective only if and when received:

         
 
  If to Executive:   Christopher L. Martin
 
      4505 Holt
 
      Bellaire, Texas 77401
 
      Fax: (713) 661-7922
 
       
 
  If to Company:   HCC Insurance Holdings, Inc.
 
      13403 Northwest Freeway
 
      Houston, Texas 77040
 
      Attn: Chief Executive Officer
 
      Fax: (713) 462-2401

9



--------------------------------------------------------------------------------



 



         
 
  with a copy (which shall not    
 
  constitute notice) to:   Arthur S. Berner, Esq.
 
      Haynes and Boone, L.L.P.
 
      1 Houston Center
 
      1221 McKinney, Suite 2100
 
      Houston, Texas 77010
 
      Fax: (713) 236-5417

     9. Waiver. No waiver by either party to this Agreement of any right to
enforce any term or condition of this Agreement, or of any breach hereof, shall
be deemed a waiver of such right in the future or of any other right or remedy
available under this Agreement.
     10. Severability. If any provision of this Agreement is determined to be
void, invalid, unenforceable, or against public policy, such provisions shall be
deemed severable from the Agreement, and the remaining provisions of the
Agreement will remain unaffected and in full force and effect.
     11. Entire Agreement. The terms and provisions contained herein shall
constitute the entire agreement between the parties with respect to Executive’s
employment with Company during the time period covered by this Agreement. This
Agreement replaces and supersedes any and all existing Agreements entered into
between Executive and the Company relating generally to the same subject matter,
if any, including without limitation that certain Employment Agreement dated
January 1, 2003, as amended, and any continuing obligations of the parties
thereunder. This Agreement shall be binding upon Executive’s heirs, executors,
administrators, or other legal representatives or assigns.
     12. Modification of Agreement. This Agreement may not be changed or
modified or released or discharged or abandoned or otherwise terminated, in
whole or in part, except by an instrument in writing signed by Executive and an
officer or other authorized executive of Company.
     13. Understand Agreement. Executive represents and warrants that he has
read and understood each and every provision of this Agreement, and Executive
understands that he has the right to obtain advice from legal counsel of his
choice, if necessary and desired, in order to interpret any and all provisions
of this Agreement, and that Executive has freely and voluntarily entered into
this Agreement.
     14. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF.
     15. Jurisdiction and Venue. With respect to any litigation regarding this
Agreement, Executive agrees to venue in the state or federal courts in Harris
County, Texas, and agrees to waive and does hereby waive any defenses and/or
arguments based upon improper venue and/or lack of personal jurisdiction. By
entering into this Agreement, Executive agrees to personal jurisdiction in the
state and federal courts in Harris County, Texas.

10



--------------------------------------------------------------------------------



 



     16. Tolling. If Executive violates any of the restrictions contained in
Sections 5(c) or (e), the Restricted Period and the Non-Solicitation Period,
respectively, will be suspended and will not run in favor of Executive from the
time of the commencement of any violation until the time when Executive cures
the violation to the Company’s satisfaction.
[remainder of this page intentionally left blank]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement in multiple
copies, effective as of the date set forth above.

         
 
        EXECUTIVE :    
 
       
Christopher L. Martin
   
 
          /s/ Christopher L. Martin          
 
        COMPANY:    
 
        HCC Insurance Holdings, Inc.    
 
       
By:
    /s/ Stephen L. Way    
 
       
 
  STEPHEN L. WAY,    
 
  Chairman and Chief Executive Officer    

Signature Page
Employment Agreement — Martin

 



--------------------------------------------------------------------------------



 



APPENDIX 1
PERQUISITES

1.   Resident club membership and dues at The Houstonian.   2.   Car allowance
of $750 per month.

 